DETAILED ACTION
This action is in response to applicant’s amendment received on June 22nd, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-10, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiMauro (U.S. Patent 9,730,803).
DiMauro discloses a device (for example see Figures 11A-11B; see annotated figure below) comprising a first intervertebral spacer body (outer ring elements 82) configured to contact adjacent vertebral bodies, a second intervertebral spacer body (inner ring elements 82) configured to contact adjacent vertebral bodies, and a conformable porous container (84; column 12 lines 12-14 and column 20 lines 11-14) positioned between the intervertebral spacer bodies, wherein the porous container comprises a mesh material (column 13 lines 25-30). The device further comprises an outward projection/textured surface defined on at least one of the intervertebral body spacers (column 64 lines 37-40). The device further defines a first orientation (see Figure 11B) configured to allow the device to be inserted into an intervertebral disc space, wherein the first intervertebral spacer body and the second intervertebral spacer body are each configured to contact the endplates of the adjacent vertebral bodies. 
. 
    PNG
    media_image1.png
    526
    680
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DiMauro (U.S. Patent 9,730,803) in view of Hudgins (U.S. Patent 7,534,268).
DiMauro discloses the invention as claimed except for the porous container comprising a fill port. Hudgins teaches a device (for example see Figure 2A) comprising a container (200), wherein the container further includes a fill port (150) in order to ease insertion of a fill material into the container. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of DiMauro wherein the porous container further comprises a fill port in view of Hudgins in order to ease insertion of a fill material into the porous container. 
The invention of DiMauro as modified by Hudgins discloses a method of using the device discussed above further comprising the step of introducing the fill material into the porous container through the fill port.
Claims 4, 5, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro (U.S. Patent 9,730,803) in view of Cragg (U.S. Publication 2005/0113919).

Regarding the porous container including a fill port, Cragg teaches a device (see Figures 22-27) comprising a first spacer body (12), a second spacer body (16), and a container (18) disposed between the spacer bodies, wherein the container includes a fill port (lumen 42 extending through element 12 into element 18) defined through the first spacer body in order to provide a low profile device configured for minimally invasive procedures. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of DiMauro wherein the porous container further comprises a fill port defined through the first intervertebral spacer body in view of Cragg in order to provide a low profile device configured for minimally invasive procedures. 
Regarding the device further comprising a connecting rod, Cragg teaches a device (see Figure 22-27) comprising a first spacer body (12), a second spacer body (16), and a container (18) disposed between the spacer bodies having a fill port (lumen 42 extending through element 12 into element 18) defined in the first spacer body, wherein the device further comprises a connecting rod coupled to the first spacer body and extending to the second spacer body such that the connecting rod passes a fill material to the container (see Figure 26) in order to provide a low profile device configured for minimally invasive procedures. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of DiMauro wherein the device further comprises a connecting rod coupled to the first 
The invention of DiMauro as modified by Cragg discloses a method of using the device as discussed above further comprising the steps of introducing a fill material through a connecting rod and a fill port into the porous container of the device, wherein the connecting rod is coupled to the first intervertebral body spacer and extends to the second intervertebral body spacer.
Response to Arguments
Applicant's arguments filed February 1st, 2021 have been fully considered but they are not persuasive. The applicant’s argument that the DiMauro reference does not disclose first and second intervertebral spacer bodies configured to contact the endplates of both adjacent vertebral bodies when in the disc space is not persuasive. The applicant states that DiMauro discloses a reference having four individual spacer bodies (82) which do not read on the first and second intervertebral spacer bodies configured to contact both endplates because each element of DiMauro only contacts one endplate. However, as discussed in the previous office action and shown above in the annotated figure, the elements can be interpreted to be two pair of intervertebral spacer bodies, wherein each pair includes an upper element and a lower element such that the upper and lower elements a configured to contact the endplates of the adjacent vertebral bodies. The claims do not limit the intervertebral spacer bodies to only include a single solitary element. Therefore, the interpreting intervertebral spacer bodies to include bodies having a plurality of elements is a reasonable interpretation of the claim .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775